Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-5, 10, 12-15 and 18-20 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
	For claim 1, Prior art Rudnick at Fig.1 and [0081] shows and discloses first type of nodes and second type of nodes.  Node K, F, M and T of Fig.8 could be first type of nodes which forms a multiplexing node group. From Fig.8 the shortest link between the first type of nodes K and F includes 4 nodes (i.e K, A, X, F) which read the claimed limitation the preset quantity of nodes comprises said two nodes (i.e first type of nodes K and F), and the preset quantity is no less than 4. Similarly, the shortest link between the first type of nodes F and M includes 4 nodes (i.e F, G, E, M) which read the claimed limitation the preset quantity of nodes comprises said two nodes (i.e first type of nodes F and M), and the preset quantity is no less than 4. Similarly, the shortest link between two nodes of the other first type of nodes includes 4 nodes comprises the two first type of nodes (i.e for K and T, number of nodes for the shortest link are K, A, B, T) and for M and T, number of nodes for the shortest link are M, E, U, C, T) 
 	Prior art Lyu at [0169] discloses scheduling “this time” for plurality of mobile terminals. "This time" may represent the time domain unit on which the control information is located, or a time domain unit or a time domain unit set on which the index is valid and that is indicated by the control information and specified in a communication standard. [0132] discloses a time domain unit corresponds to a slot 	 
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
  	Claim 10 is allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478